As the controlling and decisive question is the same in both, this case and case No. 12,839, entitled: In the Matter of the Dissolution of the Green City Irrigation District, Clint O. Heath, Claimant, Plaintiff in Error v. The Green City Irrigation District, Defendant in Error, were submitted for decision at the same time at the conclusion of the oral arguments by the respective counsel. In our opinion handed down this day in the Green City case, and to which reference is here made, we decided that a purchaser and holder of bonds, under the provisions of our special statute, was entitled to recover upon maturity only the principal of the bonds and the interest thereon up to the time of their respective maturities, and was not entitled to recover interest either upon the principal of the bond or the attached interest coupons after their respective due dates.
In the case now under consideration the trial court held that the bondholder was entitled to recover interest on the coupons after maturity, and that was the only issue decided in the North Denver case. This decision is contrary to our decision in the Green City case. Indeed, the Green City case holds that neither interest on the principal nor interest on the attached coupons bear interest after their respective maturities. While other questions are discussed in this case now ripe for decision, our holding in the Green City case, if adhered to, as it is, requires a reversal in this cause. Other questions argued in this case, therefore, will not be considered or determined since whatever their resolution might be the Green City decision prevents any recovery by plaintiff in this case upon the cause of action set out in his complaint. While this is an action in mandamus under the Code to compel the board of commissioners of Adams county to make the required levy of assessments sufficient to pay bonds owned by the plaintiff Heath, and *Page 212 
the object in the Green City case is the dissolution of an irrigation district, the controlling and decisive question in each case is as to the right of a bondholder to interest on bonds of an irrigation district and interest on the attached coupons after maturity. It therefore appears that the law of the case is the same in both proceedings.
The judgment of the trial court in this case is therefore reversed, and the cause is remanded to the district court with instructions to set it aside and in lieu thereof to enter a judgment dismissing the action and to tax the costs, both below and on this review, to the plaintiff.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE ALTER concur.